NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      OLIVER LARIS LARIS, Appellant.

                             No. 1 CA-CR 20-0308
                               FILED 4-20-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-131805-001
           The Honorable Warren J. Granville, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Legal Advocate’s Office, Phoenix
By Andrew Charles Marcy
Counsel for Appellant
                          STATE v. LARIS LARIS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Chief Judge Peter B. Swann
joined.


W I N T H R O P, Judge:

¶1             Oliver Laris Laris (“Appellant”) appeals his convictions and
sentences for second degree murder, theft of means of transportation, and
attempted trafficking in stolen property in the second degree. Appellant’s
counsel has filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), stating he has searched the
record on appeal and found no arguable question of law that is not
frivolous. Appellant’s counsel therefore requests that we review the record
for fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999)
(stating that this court reviews the entire record for reversible error). This
court allowed Appellant to file a supplemental brief in propria persona, but
he has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A). Finding no reversible
error, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶3           A grand jury issued an indictment charging Appellant with
Count I, second degree murder, a class 1 felony; Count II, theft of means of
transportation, a class 3 felony; and Count III, attempted trafficking in
stolen property in the second degree, a class 4 felony. See A.R.S. §§ 13-1104,
-1814, -2307, and -1001. The State also charged Appellant’s brother,
Leonardo (“Leo”), with second degree murder and theft of means of
transportation. The State alleged the murder (Count I) involved the use of




1     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64 (App. 1994).


                                      2
                         STATE v. LARIS LARIS
                          Decision of the Court

a deadly weapon or dangerous instrument. The State also alleged the
existence of three statutory and other aggravating circumstances.

¶4            At trial, the State presented the following evidence: On
Sunday, June 10, 2018, Appellant called the victim at 11:04 a.m. from a ZTE
flip phone to arrange a test drive of a 2012 black Ford F-150 pickup the
victim had listed for sale. After arranging the time, Appellant and Leo
traveled to the victim’s residence in a Dodge Journey SUV belonging to
Appellant’s wife. Appellant parked the Dodge Journey down the block
from the residence and again called the victim from the ZTE flip phone at
11:50 a.m.

¶5           At approximately 11:55 a.m., the three men went for a test
drive in the victim’s pickup. Surveillance video from a nearby camera
showed Leo getting in the driver’s seat, the victim getting in the front
passenger seat, and Appellant getting in the rear passenger seat. Cell phone
data showed that during the test drive, the men traveled north on I-17, and
then south on I-17 past the exit that would have led to the victim’s
residence. At some point during the test drive, the victim was severely
beaten and strangled.

¶6            A witness was working on the back patio of his Phoenix
home when he saw a black pickup skid to an abrupt stop in the alley behind
his fence. He observed the passenger’s door was opened and a Hispanic
male, who appeared to be in distress or pain, was in the passenger’s seat.
The witness could see blood all over the passenger, including on his arm
and head. Someone was holding the passenger, apparently to prevent him
from getting out of the pickup. The driver hurriedly exited and ran around
the pickup, closed the passenger door, and returned to the driver’s seat.
The pickup then “peeled its tires out” and drove away.

¶7            In the alley, the witness found a hat and a folded piece of
paper that appeared to have fallen out of the pickup. He collected both and
called 911 at 12:47 p.m. to report what appeared to be a kidnapping or
“carjacking.” The piece of paper had blood on it—which was later matched
to the victim’s DNA—and was a vehicle title for the 2012 black Ford F-150
pickup. Fingerprints from the victim, Appellant, and Leo were later
identified on the title. The hat belonged to Appellant. The hat had blood
on it, and a stain on the hat had DNA from the victim. Cell phone data
showed both the victim’s and Leo’s phones were near the witness’
residence at the time the pickup drove was observed in the alley.




                                     3
                          STATE v. LARIS LARIS
                           Decision of the Court

¶8            Surveillance video showed the black Ford F-150 pickup
returned to the victim’s residence at 1:10 p.m. The victim did not get out of
the pickup. Instead, Leo exited the pickup, got into the Dodge Journey, and
followed as both vehicles left the area together.

¶9             Beginning at approximately 1:00 p.m., the victim’s wife tried
several times to call him, but the calls went to voicemail. After speaking
with the victim’s wife, the victim’s brother also tried calling him several
times, but did not receive an answer. The last GPS activity obtained from
the victim’s cell phone occurred sometime between 1:30 and 2:00 p.m. Later
that afternoon, the victim’s family contacted the police to report the victim
missing. The victim’s family never saw or spoke to the victim again after
he went on the test drive.

¶10           The victim’s family obtained records for the victim’s cell
phone, including the last phone number to call him, and they provided the
records to the police. Data associated with that last phone number revealed
the phone was often at or near Appellant’s residence. The victim’s family
also found a Facebook advertisement listing the victim’s black Ford F-150
pickup for sale. The background images in the advertisement showed
Appellant’s house.

¶11           Police officers began conducting surveillance on Appellant’s
residence, and on June 26, 2018, a detective observed both the Dodge
Journey and a black Ford F-150 pickup driving up to the house. The Dodge
Journey pulled into the driveway, but the pickup suddenly drove away,
and the detective followed the pickup in an unmarked car. The pickup then
sped up, the driver took evasive actions, and eventually eluded the
detective. Meanwhile, the Dodge Journey pulled out of the driveway and
drove away, but officers stopped the vehicle soon afterward. Appellant and
two other men were in the Dodge Journey. A key to the victim’s black Ford
F-150 pickup was found in the Dodge Journey, as was Appellant’s ZTE flip
phone. Shortly afterward, the black Ford F-150 pickup was found
abandoned two to three miles away and impounded.

¶12            By the time police recovered the victim’s pickup, its
appearance had been altered from the original ad placed by the victim. The
wheel rims and lug nuts had been repainted, “4x4” stickers had been
removed, and a different sticker had been added. Both the front
passenger’s seat and the driver’s seat had been stripped of their upholstery
and covered with denim work shirts. Additionally, the passenger’s side
seat belt and the vehicle’s carpeting had been taken out.




                                     4
                          STATE v. LARIS LARIS
                           Decision of the Court

¶13          Police officers found numerous small blood spots and stains
throughout the pickup, with most found near the front passenger seat. The
front passenger seat area had remnants of extensive blood pooling.

¶14           On July 12, 2019, after a monsoon rainstorm, the victim’s
naked body was discovered in a retention basin in south Phoenix. The
victim’s head had received at least twenty-three blows causing defects in
the skull consistent with deadly blunt force trauma caused by an
instrument such as a tire iron. One rib was fractured. Also, the victim had
fractures on both ends of the hyoid (neck) bone and in the thyroid cartilage
(Adam’s apple), and his cricoid cartilage was crushed, all injuries consistent
with strangulation.

¶15           At trial, Appellant testified extensively, as did Leo. Appellant
admitted he and Leo were the two men shown in the surveillance video
near the victim’s residence and that he was the owner of the ZTE flip phone.
He also admitted he hit the victim in the head with the tire jack and killed
the victim by striking him repeatedly; however, Appellant asserted he acted
in self-defense.

¶16             Appellant testified the victim was still alive when he dropped
Leo off to get the Dodge Journey, and he planned to take the victim to the
hospital, but the victim died en route. Appellant then drove to the retention
basin in south Phoenix, and claimed he alone dragged the victim’s body
from the pickup and into a culvert, even though the grate covering the
culvert was extremely heavy, the body was awkward to move, and a second
person would likely have been necessary to accomplish the task. After
hiding the body, Appellant drove to a nearby self-serve car wash, wiped
down and washed most of the blood from the pickup, and dumped the
rags, the tire jack, and other items in a dumpster. He was at the car wash
“a long time,” and sometime early Monday morning, he drove the victim’s
pickup home, hid his clothes in the backyard, snuck in through the back
door, and showered.

¶17             Appellant subsequently removed the carpet, front seat covers,
and front passenger’s seat belt from the pickup. He admitted he was trying
to sell the pickup to the two men he was with when arrested and that he
tried to sell the pickup despite knowing it did not belong to him. On cross-
examination, he also admitted lying throughout police interviews, to Leo’s
investigator, and during his testimony to the jury.

¶18          Leo testified that at approximately 11:00 a.m. on June 10, 2018,
Appellant picked him up in the Dodge Journey and drove to the victim’s



                                      5
                          STATE v. LARIS LARIS
                           Decision of the Court

residence. According to Leo, during the test drive, he “heard” the victim
hit Appellant, who then hit the victim several times. He did not see any of
the blows allegedly struck by the victim or those struck by Appellant,
however, because he was focused only on driving. Thus, Leo claimed he
only heard “thumps” and sounds that mimicked a “hard object hitting a
hard object.”

¶19           Leo testified that, at some point, he pulled the pickup over,
saw blood on the victim’s arms and Appellant’s face and hands, and yelled
at Appellant that he wanted to go home. He switched seats with Appellant,
who drove the pickup into an alley, where the passenger side door swung
open. Leo denied holding the victim to keep him from escaping, injuring
the victim’s neck, or participating in any physical exchange.

¶20            Appellant dropped Leo off where the Dodge Journey was
parked so Leo could help Appellant by driving the Dodge Journey home.
According to Leo, the victim appeared to still be alive, and although he did
not call the police, Leo claimed he urged Appellant to do so and to take the
victim to the hospital. Leo further claimed that, at approximately 6:00 or
7:00 p.m. that evening, he drove to Appellant’s residence to confirm that
Appellant had taken the victim to the hospital, and Appellant assured Leo
he had done so. Leo denied helping Appellant dump the victim’s body and
claimed he was not present when the victim died. On cross-examination,
Leo acknowledged numerous inconsistencies in his testimony, that
portions of his story changed during his testimony, and that he had trouble
remembering what he had previously said.

¶21           Before the case was submitted to the jury for deliberation,
Appellant requested jury instructions for the lesser-included offenses of
manslaughter and negligent homicide, as well as a justification instruction
for self-defense and for the use of force in crime prevention. The trial court
found no evidence had been presented that would reasonably support an
instruction for negligent homicide, but otherwise included Appellant’s
requested instructions in the final jury instructions. No party requested
severance of the defendants’ cases; nonetheless, the trial court ruled sua
sponte that no antagonistic defenses or evidence had been presented that
would require severance.

¶22          At the conclusion of the sixteen-day trial, which included
approximately three days of deliberations, the jury convicted Appellant as
charged, and convicted Leo of manslaughter and theft of means of
transportation. The court found the jury’s determination of guilt on the
second degree murder charge meant the allegation of a dangerous felony


                                      6
                          STATE v. LARIS LARIS
                           Decision of the Court

offense had been proven. The court also found the aggravating factor of
presence of an accomplice was inherent in the jury’s verdict.

¶23          Both Appellant and Leo waived an additional jury trial as to
the presence of additional aggravating circumstances. At sentencing, the
court found the State had proven the additional aggravating factor of
emotional harm to the victim’s family.

¶24           As to Appellant, the court imposed a slightly aggravated
sentence of twenty years’ imprisonment for Count I, a presumptive term of
3.5 years’ imprisonment for Count II, and a presumptive term of 2.5 years’
imprisonment for Count III. The court ordered that Counts I and II would
run concurrently to each other, but consecutively to Count III. The court
credited Appellant for 681 days of presentence incarceration, to be applied
to Count III only. Appellant filed a timely notice of appeal.

                                ANALYSIS

¶25           We have reviewed the record for reversible error and find
none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The evidence
presented at trial was substantial and supports Appellant’s convictions and
sentences. Appellant was represented by counsel at all stages of the
proceedings and was given the opportunity to speak at sentencing. The
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶26            After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.




                                     7
                 STATE v. LARIS LARIS
                  Decision of the Court

                      CONCLUSION

¶27   Appellant’s convictions and sentences are affirmed.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                8